UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended: December 31, 2010 or [ ] Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 001-34711 CHINA JO-JO DRUGSTORES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0557852 (State or other jurisdiction of incorporation of (I.R.S. Employer origination) Identification Number) Room 507-513, 5th Floor A Building, Meidu Plaza Gongshu District, Hangzhou, Zhejiang Province People's Republic of China N/A (Address of principal executive offices) (Zip code) +86 (571) 88077078 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: 13,519,434 shares issued and outstanding as of February 11, 2011. 1 TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2010 Page PART I FINANCIAL INFORMATION 4 Item 1. Financial Statements (unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Income and Other Comprehensive Income 5 Consolidated Statements of Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 44 PART II OTHER INFORMATION 45 Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Reserved 46 Item 5. Other Information 46 Item 6. Exhibits 46 Signatures 48 2 CAUTION REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Quarterly Report on Form 10-Q ("Form 10-Q") for China Jo-Jo Drugstores, Inc., other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe," "anticipate," "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Consequently, all of the forward-looking statements made in this Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. 3 CHINA JO-JO DRUGSTORES, INC. AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED BALANCE SHEETS DECEMBER 31, MARCH 31, (Unaudited) A S S E T S CURRENT ASSETS Cash $ $ Restricted cash Accounts receivable, trade, net Inventories Other receivables Advances to suppliers Other current assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Goodwill Long term deposit Prepaid - noncurrent Total other assets Total assets $ $ L I A B I L I T I E SA N DS H A R E H O L D E R S'E Q U I T Y CURRENT LIABILITIES Accounts payable, trade $ $ Notes payable Other payables Other payables - related parties Taxes payable Accrued liabilities Short-term loans - Total current liabilities Purchase option derivative liability - Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock; $0.001 par value; 500,000,000 and 250,000,000 shares authorized; 13,519,434 and 10,000,000 shares issued and outstandingas of December 31, 2010 and March 31, 2010, respectively Paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 CHINA JO-JO DRUGSTORES, INC. AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) Three months ended December 31, Nine months ended December 31, REVENUES, NET $ COST OF GOODS SOLD GROSS PROFIT SELLING EXPENSES GENERAL & ADMINISTRATIVE EXPENSES OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET CHANGE IN FAIR VALUE OF PURCHASE OPTION DERIVATIVE LIABILITY - - INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation adjustments COMPREHENSIVE INCOME $ WEIGHTED AVERAGE NUMBER OF SHARES: Basic Diluted EARNINGS PER SHARES: Basic $ Diluted $ The accompanying notes are an integral part of these consolidated financial statements. 5 CHINA JO-JO DRUGSTORES, INC. AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Common Stock Retained Earnings other Number of Paid-in Statutory comprehensive shares Amount capital reserves Unrestricted income (loss) Total BALANCE, March 31, 2009 $ ) $ Shares issued for reorganization on September 17, 2009 ) - Stock-based compensation Net income Shareholder contribution Foreign currency translation adjustments BALANCE, December 31, 2009 (Unaudited) $ ) $ Net income Foreign currency translation adjustments ) ) BALANCE, March 31, 2010 $ ) $ Issuance of common stock Fractional shares due to the one-for-two reverse split 2 - - - Reclassification of purchase option to derivative liabilities ) ) Stock-based compensation 19 Net income Foreign currency translation adjustments BALANCE, December 31, 2010 (Unaudited) $ The accompanying notes are an integral part of these consolidated financial statements. 6 CHINA JO-JO DRUGSTORES, INC. AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock compensation Allowance for uncollected accounts - Change in fair value of purchase option derivative liability ) - Changes in operating assets: Accounts receivable, trade ) ) Inventories ) ) Other receivables ) ) Advances to suppliers ) ) Advances to suppliers - related parties - ) Other current assets ) ) Long term deposit - ) Prepaid - noncurrent ) - Changes in operating liabilities: Accounts payable, trade ) Other payables and accrued liabilities ) Taxes payable ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Additions to leasehold improvements ) ) Payments on construction in progress ) - Cash paid for business acquisition ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in restricted cash ) ) Proceeds from notes payable - Proceeds from equity financing - Proceeds from short-term loans - Payments on short-term loans ) ) Payments on other payables-related parties ) - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE ON CASH INCREASE IN CASH CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 CHINA JO-JO DRUGSTORES, INC. AND SUBSIDIARIES (FORMERLY KNOWN AS KERRISDALE MINING CORPORATION) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 (Unaudited) Note 1 – DESCRIPTION OF BUSINESS AND ORGANIZATION China Jo-Jo Drugstores, Inc. (“Jo-Jo Drugstores” or the “Company”), was incorporated in Nevada on December 19, 2006, originally under the name “Kerrisdale Mining Corporation.” On September 24, 2009, the Company changed its name to “China Jo-Jo Drugstores, Inc.” in connection with a share exchange transaction as described below. On September 17, 2009, the Company completed a share exchange transaction with Renovation Investment (Hong Kong) Co., Ltd. ("Renovation"), where by 7,900,000 shares of common stock to the stockholders of Renovation in exchange for 100% of the capital stock of Renovation. The completion of the share exchange transaction resulted in a change of control. The share exchange transaction was accounted for as a reverse acquisition and recapitalization and, as a result, the consolidated financial statements of the Company (the legal acquirer) is, in substance, those of Renovation (the accounting acquirer), with the assets and liabilities, and revenues and expenses, of the Company being included effective from the date of the share exchange transaction. Renovation was incorporated on September 2, 2008, under the laws of Hong Kong Special Administrative Region (“Hong Kong”). Renovation has no substantive operations of its own except for its holding of Zhejiang Jiuxin Investment Management Co., Ltd. (“Jiuxin Management”), its wholly owned subsidiary. Through Jiuxin Management, the Company controls three companies through certain exclusive agreements discussed below, that operate a chain of pharmacies in the People’s Republic of China (“PRC” or “China”), namely, Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd. (“Jiuzhou Pharmacy”), Hangzhou Jiuzhou Clinic of Integrated Traditional and Western Medicine (“Jiuzhou Clinic”) and Hangzhou Jiuzhou Medical and Public Health Service Co., Ltd. (“Jiuzhou Service”, and collectively with Jiuzhou Pharmacy and Jiuzhou Clinic as “HJ Group”). All three HJ Group companies have been under the common control of the same three owners (the “Owners”) since their respective establishment dates, pursuant to agreements amongst the Owners to vote their interests in concert as memorialized in a voting agreement. Based on such voting agreement, the Company has determined that common control exists among the three HJ Group companies in accordance with the guidance of definition of common control accounting standard.Operationally, the Owners have operated the three HJ Group companies in conjunction with one another since each company’s respective establishment date. Each HJ Group company holds the licenses and approvals necessary to operate its business in China. The paid-in capital of all three HJ Group companies was funded by the majority shareholders of Renovation. PRC law currently has limits on foreign ownership of companies in certain industries, including those of HJ Group. To comply with these foreign ownership restrictions, on August 1, 2009, Jiuxin Management entered intoa series ofexclusive agreements with HJ Group and the Owners (collectively the “Contractual Arrangements”) as follows: Under the Consulting Services Agreement, Jiuxin Management will provide exclusive consulting and services to HJ Group for a quarterly fee in the amount of each HJ Group company’s quarterly net income after tax. The Company has the right to receive the expected residual gains of each HJ Group company, and there is no cap on such expected residual gains. The Company is also obligated to absorb the risk of loss from the activities of each HJ Group company. The Company is not protected from such risk of loss and is not guaranteed a return by HJ Group or by other parties involved with HJ Group. The Consulting Services Agreement shall remain in effect for the maximum period of time permitted by law, unless sooner terminated by Jiuxin Management or if either Jiuxin Management or an HJ Group company becomes bankrupt or insolvent, or otherwise dissolves or ceases business operations. 8 Under the Equity Pledge Agreement, the Owners have pledged their rights, title and equity interest in HJ Group as security for Jiuxin Management to collect its fees from each HJ Group company under the Consulting Services Agreement. On May 18, 2010, all the owners effectively completed the registration of their equity pledge to Jiuxin Management. Under the Operating Agreement, Jiuxin Management has exclusive authority of all decision-making relating to HJ Group’s ongoing major operations, including establishing compensation levels and employment decisions on key personnel. In order to ensure HJ Group’s normal operation, Jiuxin Management agrees to act as the guarantor for HJ Group in any contract, agreement or transaction with third parties relating to HJ Group’s operations, and to guarantee HJ Group’s performance of such contract, agreement or transaction. As a counter guarantee, each HJ Group company agrees to pledge all of its assets including receivables to Jiuxin Management which have not been pledged to any third parties at the execution date of this agreement. The Operating Agreement shall remain in effect unless terminated by Jiuxin Management. Under the Voting Rights Proxy Agreement, the Owners have authorized any designee of Jiuxin Management to exercise all of their respective voting rights as owners of HJ Group. The Voting Rights Proxy Agreement shall remain in effect for the maximum period of time permitted by law. Under the Option Agreement, the Owners have granted Jiuxin Management the exclusive right and option to acquire all of their equity interests in HJ Group. The Option Agreement shall remain in effect for the maximum period time permitted by law. As a result of the Contractual Arrangements, which obligate the Company to absorb all of the risks of loss from HJ Group’s activities and enable the Company to receive all of HJ Group’s expected residual returns, the Company accounts for each HJ Group company as a Variable Interest Entity (“VIE”) under Financial Accounting Standards Board’s (“FASB”) accounting standard. Accordingly, the financial statements of HJ Group are consolidated into the financial statements of the Company. 9 On July 16, 2010, Zhejiang Shouantang Pharmaceutical Technology Co., Ltd (“Shouantang”) was established in the PRC by Renovation with registered capital of $20,000,000. As of December 31, 2010, $11,000,000 was paid, and the remaining $9,000,000 of registered capital is to be paid within two years by July 16, 2012. On November 19, 2010, Shouantang entered into Equity Ownership Transfer Agreements with the owners of Zhejiang Quannuo Technology Co., Ltd. (“Quannuo Technology”) to acquire 100% of the equity interests of Quannuo Technology and its subsidiary, Quannuo Grand Pharmacy Co., Ltd. (“Quannuo Pharmacy”), which includes one drugstore.(See Note 15) Quannuo Technology focuses on developing software for online drugstores. Due to the reorganization, Quannuo Technology has had limited operation since the acquisition. On August 10, 2010, Hangzhou Jiuxin Qianhong Agriculture Development Co., Ltd. (“Qianhong”) was established in the PRC by Jiuxin Management with registered capital of $1,480,000 (RMB 10,000,000). As of December 31, 2010, all of the registered capital was contributed. Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The reporting entities The Company’s consolidated financial statements reflect the activities of the Company and the following subsidiaries and VIEs: Subsidiaries Incorporatedin Percentageof Ownership Renovation HongKong 100% JiuxinManagement PRC 100% Shouantang PRC 100% Qianhong PRC 100% JiuzhouPharmacy PRC VIEbyContractualArrangements JiuzhouClinic PRC VIEbyContractualArrangements JiuzhouService PRC VIEbyContractualArrangements Basis of presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by U.S. Generally Accepted AccountingPrinciples (“GAAP”) for complete financial statements. In the opinion of management, the accompanying consolidated balance sheets, and related interim consolidated statements of income and other comprehensive income, shareholders’ equity, and cash flows, include all adjustments, consisting only of normal recurring items. However, these consolidated financial statementsare not indicative of a full year of operations. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the audited consolidated financial statements and footnotes for the year ended March 31, 2010 included in the Company’s Annual Report on Form 10-K. 10 Principles of consolidation The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The consolidated financial statements include the financial statements of the Company, its wholly-owned subsidiaries and its VIEs. All significant inter-company transactions and balances between the Company, its subsidiaries and VIEs have been eliminated in consolidation. Consolidation of variable interest entities In accordance with accounting standards regarding consolidation of variable interest entities, VIEs are generally entities that lack sufficient equity to finance their activities without additional financial support from other parties or whose equity holders lack adequate decision making ability. All VIEs with which the Company is involved must be evaluated to determine the primary beneficiary of the risks and rewards of the VIE. The primary beneficiary is required to consolidate the VIE for financial reporting purposes. The Company has concluded that Jiuzhou Pharmacy, Jiuzhou Clinic and Jiuzhou Service are each a VIE and that the Company’s wholly owned subsidiary, Jiuxin Management, absorbs a majority of the risk of loss from the activities of these three companies, and enable the Company, through Jiuxin Management, to receive a majority of their respective expected residual returns. Such conclusion is based on the terms of the Contractual Arrangements as described in Note 1. Additionally, as the three HJ Group companies are under common control, the consolidated financial statements have been prepared as if the transactions had occurred retroactively as to the beginning of the reporting period of these consolidated financial statements. Control and common control is defined under the accounting standards as “an individual, enterprise, or immediate family members who hold more than 50 percent of the voting ownership interest of each entity.” Because Lei Liu, Li Qi, and Chong’an Jin collectively own 100% of HJ Group and have agreed to vote their interests in concert since the establishment of each HJ Group company as memorialized the Voting Rights Proxy Agreement, the Company believes that these three individuals collectively have control and common control of HJ Group. Accordingly, the Company believes that Jiuzhou Pharmacy, Jiuzhou Clinic and Jiuzhou Service were constructively held under common control by Jiuxin Management as of the time the Contractual Agreements were entered into, establishing Jiuxin Management as their primary beneficiary. Jiuxin Management, in turn, is owned by Renovation. Although the Company has determined that the accounting standards regardingconsolidation of VIEs do not provide for retroactive accounting treatment, HJ Group in substance were controlled by the same three individuals on September 9, 2003, October 10, 2003, and November 2, 2005, the establishment dates of Jiuzhou Pharmacy, Jiuzhou Clinic and Jiuzhou Service, respectively. Such common control conditions resulted in the share exchange transaction to be a capital transaction in substance, reflected as a recapitalization, and the Company has accordingly recorded the consolidation of Renovation at its historical cost. 11 Use of estimates The preparation of consolidated financial statements in conformity withaccounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The significant estimates made in the preparation of the accompanying consolidated financial statements relate to the assessment of the carrying values of accounts receivable and related allowance for doubtful accounts, useful lives of property and equipment, and fair value of purchase option derivative liability. Because of the use of estimates inherent in the financial reporting process, actual results could materially differ from those estimates. Fair values of financial instruments The accounting standards regarding fair value of financial instruments and related fair value measurements define fair value, establish a three-level valuation hierarchy for disclosures of fair value measurement and enhance disclosure requirements for fair value measures. The carrying amounts reported in the accompanying consolidated balance sheets for receivables, payables, notes payable and short-term loans qualify as financial instruments and are a reasonable estimate of fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: ● Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instruments. ● Level 3 inputs to the valuation methodology are unobservable and significant to the fair value. In connection with the public offering of the Company’s common stock that closed on April 28, 2010, the Company issued to its underwriters, Madison Williams and Company and Rodman & Renshaw, LLC, an option for $100 to purchase up to a total of 105,000 shares of common stock (3% of the shares sold in the public offering) at $6.25 per share (125% of the price of the shares sold in the public offering). The option is exercisable commencing on October 23, 2010 and expires on April 22, 2015. 12 The Company is treating the common shares underlying the option as a derivative liability as the strike price of the option is denominated in U.S. dollars, a currency other than the Company’s functional currency, the Chinese RMB.As a result, the option is not considered indexed to the Company’s own stock, and as such, all future changes in the fair value of the optionare recognized currently in earnings until such time as the option is exercised or expired. On April 22, 2010, the issue date of the option, the Company classified the fair value of this option as a liability resulting in a decrease of additional paid-in capital of $402,451 and the establishment of a $402,451 in liability to recognize the option’s fair value. The Company recognized a gain of $119,595 and $91,546 from the change in fair value of the option liability for the three and nine months ended December 31, 2010, respectively. There was no option outstanding as of December 31, 2009. This option does not trade in an active securities market, and as such, the Companyestimates the fair value of this option using the Black-Scholes Option Pricing Model (“Black-Scholes Model”) on the date that the option was originally issued and as of December 31, 2010 using the following assumptions: Underwriter Purchase Option April 22, December 31, 2010 (1) (Unaudited) (Unaudited) Stock price $ $ Exercise price $ $ Annual dividend yield 0
